Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
IDS
The information disclosure statement (IDS) submitted on March 23, 2019 is being considered by the Examiner. 
Drawing
The drawing filed on March 23, 2019 is accepted by the Examiner. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim rejection – 35 U.S.C. 112
Claims 8-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ) second paragraph is being considered indefinite because with regard to claim 8: the instant claim includes an abbreviation SI which needs to be defined. The remining claims depend on claim 8 and inherit the attributes of claim 8 and have similar issues. 
Claim rejection – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 2, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Makishima (U.S. Patent No. 6,970,277, hereon Makishima). 
In reference to claim 1: Makishima discloses an earthquake sensing module (see Makishima, Abstract and Fig. 1) comprising: 
an acceleration sensor configured to detect accelerations on a plurality of detection axes (see Makishima, column 3, lines 35-37): 
a module control unit configured to control the acceleration sensor (see Makishima, column 3, lines 18-25); and 
a module storage unit configured to store state information of the acceleration sensor (see Makishima, column 9, lines 6-10)   
With regard to claim 2: Makishima further discloses that the state information is the accelerations on the plurality of detection axes at a time when no vibration is occurring (see Makishima, column 3, lines 55-64).  
With regard to claim 18: Makishima further discloses that the sensing system comprising a module substrate on which the acceleration sensor and the module control unit are mounted (see Makishima, Fig. 2).  
Claim rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3, 4, 6 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Makishima in view of Paros et al. (U.S. Patent No. 8,616,054, hereon Paros). 
With regard to claim 3: Makishima further discloses a sensor that measures accelerations in a plurality of detection axes; however, Makishima is silent about the module control unit calculates a gravity direction. 
Paros discloses a high-resolution gravity sensor that calculates the acceleration due to gravity (see Paros, Abstract and column 2, lines 15-25). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the earthquake sensing module as taught by Makishima and incorporate a gravity sensor that calculate acceleration due to gravity so that when the state information when no significant acceleration is not presence, the acceleration due to gravity would be known so that when significant acceleration due to seismic activity is detected in the downward direction, the acceleration due to gravity would be accounted for in order to take accurate measurement. 
With regard to claim 4: Makishima in view of Paros further teaches that the module control unit has an initial state storage mode in which the state information of the acceleration sensor is stored in the module storage unit as initial state information (see Makishima, column 3, lines 47-55, the threshold values dictates similar scenarios).  
With regard to claim 6: Makishima in view of Paros further teaches that the module control unit has a vibration measurement mode for measuring vibration based Makishima, column 3, lines 10-46, shock is the same as vibration).  
With regard to claim 19: Makishima in view of Paros discloses an earthquake sensing system, comprising: a plurality of earthquake sensing apparatuses each including the earthquake sensing module according to the system shown in Fig. 11 of Makishima which includes  a communication network (unit 4) through which the plurality of earthquake sensing apparatuses (MFP’s) are connected; and a system control unit connected to the communication network (Units 2 and 6 include a system control unit in order to facilitate the MFP’s).
With regard to claim 20: Makishima in view of Paros does not explicitly discloses that the communication network is a power line communication network; however, considering the network established in Makishima, it would have been an obvious choice or a design consideration as the individual units have to have communication and power line. 
With regard to claim 21: Makishima in view of Paros further teaches that the earthquake sensing apparatus further includes a cutoff unit configured to cut off a power supply from a power line (see Makishima, column 1, lines 18-31).
With regard to claims 22-25: Makishima in view of Paros discloses power source for the earthquake detection units (see Makishima, Fig. 2). The features noted in the instant claims limitations would have been obvious features because Makishima in Fig. 2 includes AC adapters (power conversion units), power switches and further arrangements of therefor.
With regard to claim 26: Makishima in view of Paros further includes that the system control unit has a state information comparison mode in which the state information and the initial state information of the plurality of earthquake modules are compared (see Makishima, column 8, lines 21-35, as MEP 1 in the first embodiment failed to send shock observation, the MEP 1 of the fourth or third embodiment taking over suggests that state information comparison mode would have been conducted). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Makishima and Paros in view of Ueda et al. (U.S. Patent No. 10,613,240, hereon Ueda). 
With regard to claim 5: Makishima in view of Paros discloses a module control unit for the purposes of controlling the acceleration sensor (see claim 1 above); however, the control module does not perform self-diagnosis processing for executing diagnosis of the acceleration sensor according to a change in state of the acceleration sensor corresponding to a change in a predetermined condition.  
Ueda discloses control module performs self-diagnosis processing for executing diagnosis of the acceleration sensor according to a change in state of the acceleration sensor corresponding to a change in a predetermined condition (see Ueda, Fig. 4 and column 3, lines 1-19). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the earthquake sensing module as taught by Makishima in view of Paros and incorporate a control module that would include a self-diagnosis feature to take accurate measurement so that the sensor error would be accounted for all level of measurements. 
Claim Objection
Claims 7 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims: 
None of the references considered in the prosecution of the instant application include: “the vibration measurement mode, the module control unit performs signal sensing processing for determining whether or not there is vibration by adding up differences between the accelerations on the plurality of detection axes and the accelerations stored as the initial state and comparing a sum obtained through the adding and a pre-determined acceleration threshold” (claim 7) and “the state information comparison mode, the system control unit detects an orientation change with respect to the gravity direction of the plurality of earthquake sensing modules through comparison of the gravity direction in the state information at a certain time and the gravity direction in the initial state information (claim 27) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kachi (U.S. Patent No. 9,366,770) discloses earthquake determination system and seismic analysis method. 
Sun (U.S. PAP 2014/0291064) discloses earthquake monitoring sensor system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELIAS DESTA/
Primary Examiner, Art Unit 2857